DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s response dated June 17, 2022 in which no claims were amended, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mears (U.S. Pub. 2005/0282330) in view of Li (U.S. Pub. 2015/0024600) and Haskell (U.S. Pat. 5920787).
Regarding claim 1, Mears [Figs.1-2,6A-H] discloses a method for making a semiconductor device comprising:
forming a plurality of shallow trench isolation (STI) regions [410] in a semiconductor substrate defining an active region [406,408] therebetween in the semiconductor substrate;
forming a superlattice [412,414] on the active region comprising a plurality of stacked groups of layers, each group of layers comprising a plurality of stacked base semiconductor monolayers defining a base semiconductor portion, and at least one non-semiconductor monolayer constrained within a crystal lattice of adjacent base semiconductor portions [Figs.1-2,4]; and
forming a semiconductor circuit including the superlattice [Figs.1,6G-H].
Mears fails to explicitly disclose the pad oxide on the active region;
removing at least some of the pad oxide;
cleaning the active region to expose an upper surface thereof and define a single rounded shoulder of the active region adjacent each STI region having an interior angle of at least 125° measured from an upper surface of the active region to a vertical sidewall of the active region.
However, Li [Figs.2-3] discloses and makes obvious a method comprising a pad oxide [304] on the active region; removing at least some of the pad oxide [305]; cleaning the active region to expose an upper surface thereof [Fig.3D].
Haskell [Figs.2G-H] discloses and makes obvious a method comprising define a single rounded shoulder of the active region adjacent each STI region having an interior angle of at least 125° measured from an upper surface of the active region to a vertical sidewall of the active region.  Haskell discloses STI structures having rounded corners, eliminating sharp stress-generating corners and micro-trenches; thereby, reducing poor leakage protection and poor gate oxide integrity caused by the sharp stress-generating corners, and providing an isolating structure which enhances sidewall bonding of a dielectric material [Col.1 line 60 - col.2 line 18].
It would have been obvious to include the teachings of Li and Haskell to provide the claimed limitations, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 2-21, Mears, Li, and Haskell disclose and make obvious the limitations of
wherein forming the semiconductor circuit comprises:
forming spaced apart source and drain regions in the semiconductor substrate defining a channel therebetween prior to forming the superlattice; and
forming a gate overlying the superlattice and the channel comprising a gate dielectric overlying the superlattice, and a gate electrode overlying the gate dielectric layer [Mears];

wherein a thickness of the gate oxide varies less than 10% along a length thereof [Mears];

wherein the rounded shoulders of the active region have an interior angle of at least 135° [Haskell, Figs.2G-H];

wherein removing at least some of the pad oxide comprises stopping oxide removal before a level of the pad oxide reaches the upper surface of the active region [Li, Fig.3B];

wherein removing at least some of the pad oxide comprises removing 30% or less of a thickness of the pad oxide on the active region [Li, Fig.3B];

further comprising forming a well implant [406,408] in the semiconductor substrate prior to removing the portion of the STI regions;

wherein the base semiconductor monolayers comprise silicon monolayers [Para.43];

wherein the at least one non-semiconductor monolayer comprises oxygen [Para.43];

a method for making a semiconductor device comprising:
forming a plurality of shallow trench isolation (STI) regions in a semiconductor substrate defining an active region therebetween in the semiconductor substrate;
forming a well implant in the semiconductor substrate;
forming a pad oxide on the active region;
removing at least some of the pad oxide; cleaning the active region to expose an upper surface thereof and define a single rounded shoulder of the active region adjacent each STI region having an interior angle of at least 125° measured from an upper surface of the active region to a vertical sidewall of the active region;
forming a superlattice on the active region comprising a plurality of stacked groups of layers, each group of layers comprising a plurality of stacked base semiconductor monolayers defining a base semiconductor portion, and at least one nonsemiconductor monolayer constrained within a crystal lattice of adjacent base semiconductor portions; and
forming a semiconductor circuit including the superlattice by
forming spaced apart source and drain regions in the semiconductor substrate defining a channel therebetween prior to forming the superlattice, and
forming a gate overlying the superlattice and the channel comprising a gate dielectric overlying the superlattice, and a gate electrode overlying the gate dielectric layer;

a method for making a semiconductor device comprising:
forming a plurality of shallow trench isolation (STI) regions in a semiconductor substrate defining an active region therebetween in the semiconductor substrate and a pad oxide on the active region;
removing at least some of the pad oxide;
cleaning the active region to expose an upper surface thereof and define a single rounded shoulder of the active region adjacent each STI region having an interior angle of at least 125° measured from an upper surface of the active region to a vertical sidewall of the active region;
forming a superlattice on the active region comprising a comprising a plurality of stacked groups of layers, each group of layers comprising a plurality of stacked base silicon monolayers defining a base silicon portion, and at least one oxygen monolayer constrained within a crystal lattice of adjacent base silicon portions; and
forming a semiconductor circuit including the superlattice.

Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that “…even a selective combination of the disjoint teachings of Mears et al., Li et al. and Haskell et al. fails to produce the claimed invention”, “…Li has nothing to do with a divot formed between an STI region and an active region as in the claimed invention… there is no proper motivation to combine Mears et al. and Li”, and “…neither Mears et al. nor Li have anything to do with the problems toward which the teachings of Haskell et al. are directed”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The combination of Mears, Li, and Haskell was clearly presented and the rationale for combining was adequately provided.  Therefore, the combination of Mears, Li, and Haskell is deemed proper.
Overall, Applicant’s arguments are not persuasive.  The claims stand rejected and the Action is made Final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822